United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.Z., Appellant
and
U.S. POSTAL SERVICE, SOUTH SHORE
ANNEX, Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant
Office of Solicitor, for the Director

Docket No. 13-873
Issued: August 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2013 appellant, through her representative, filed a timely appeal from the
December 18, 2012 decision of the Office of Workers’ Compensation Programs (OWCP), which
found her at fault in the creation of an overpayment of compensation. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review this decision.2
ISSUE
The issue is whether appellant was at fault in creating a $33,161.07 overpayment of
compensation.

1
2

5 U.S.C. § 8101 et seq.

Appellant did not appeal OWCP’s January 16, 2013 decision to terminate continuing medical and wage-loss
benefits. See 20 C.F.R. § 501.3. Thus, the Board will not review it on this appeal.

FACTUAL HISTORY
On August 1, 2009 appellant, a 26-year-old sales and service associate, filed a claim
alleging that picking bags up from the work floor and hanging them caused right shoulder pain.
She had a previous traumatic injury in the performance of duty a year earlier while marking and
moving boxes, which OWCP accepted for cervical radiculitis and internal derangement of the
right shoulder region.3 Following that injury, appellant resumed limited duty on July 25, 2009
but noticed the same symptoms she had felt before.
OWCP accepted appellant’s claim for aggravation of brachial neuritis or radiculitis and
aggravation of internal derangement of the right shoulder. Appellant stopped work on August 1,
2009 and received compensation for temporary total disability on the periodic rolls.
In a decision dated October 13, 2011, OWCP found that appellant forfeited her right to
compensation from September 16, 2009 to September 3, 2010. It determined that she failed to
report on a Form EN-1032 the $500.00 she earned for singing at a birthday party on
May 6, 2010. Appellant knowingly failed to report or underreported her earnings for the
15 months covered by the form and therefore forfeited her right to compensation for the entire
period. “As you knowingly misrepresented your employment and earnings on the Form
[EN]-1032, this compensation must be found to be forfeit.”
Appellant requested an oral hearing before an OWCP hearing representative. On
February 27, 2012 the hearing representative found that she had abandoned her request.
Although appellant received written notification of the scheduled hearing, she failed to appear or
explain, either before or after the hearing, her failure to appear. She exercised no other appeal
right.
On May 11, 2012 OWCP made a preliminary determination that appellant received a
$33,161.07 overpayment from September 16, 2009 to September 3, 2010 as a result of her
forfeiture of compensation. It found that she was at fault in creating this overpayment because
the record supported that she knowingly failed to report or underreported earnings on the Form
EN-1032 she completed on September 3, 2010, as explained in the October 30, 2011 forfeiture
decision. OWCP attached a fiscal memorandum explaining how it calculated the amount of the
overpayment.
At a telephonic hearing held on October 3, 2012, appellant testified that she did not
deliberately attempt to avoid reporting the $500.00 she received from the party; she honestly
forgot that it was something that happened and did not know it was something she had to report.
She did not see it as income because she did not consider it as a job. In fact, appellant did report
income from a small office job she had a month earlier, so it was not that she was trying not to
report earnings; she just did not understand that it was something she was supposed to report.
She saw the small office job as an actual job where she received a pay stub. With the party,
appellant did not associate being paid for a one-time event as the same thing. She also testified
about her finances.
3

OWCP File No. xxxxxx524.

2

In a decision dated December 18, 2012, the hearing representative finalized OWCP’s
preliminary determination that appellant received a $33,161.07 overpayment from September 16,
2009 to September 3, 2010 as a result of the forfeiture of compensation. The hearing
representative noted that OWCP issued a forfeiture decision on October 13, 2011 finding that she
knowingly omitted income information on a Form EN-1032. “Therefore, the evidence of file
demonstrates that the claimant did knowingly omit earnings information from the Form
[EN]-1032, thereby forfeiting entitlement to compensation for the period September 16, 2009
through September 3, 2010.” The hearing representative found that appellant was aware that she
was obligated to report income obtained from any source while she was receiving compensation.
Appellant completed the Form EN-1032 and provided information regarding her small office job
in April 2010; therefore “it stands to reason that she should have reported the May 2010 [singing
engagement] income, even if she was n[o]t sure it should be included.” The hearing
representative found appellant at fault in creating the overpayment, thereby precluding
consideration of waiver of recovery. As appellant’s monthly expenses far exceeded her current
monthly income and savings, the hearing representative determined that a repayment schedule
could not be established. The hearing representative found the $33,161.07 overpayment due and
payable in full.
On appeal, appellant contested the finding that she knowingly failed to report income.
She questioned the overpayment from September 16, 2009 to September 3, 2010 because she
failed to report income on only one day, May 6, 2010, and did not receive any income after that
date. Appellant argued that the standard for forfeiture is not the standard for fault. She also
argued that it would be against equity and good conscience to hold her responsible for the
alleged amount, as her expenses exceed her income.
LEGAL PRECEDENT
An employee who knowingly omits or understates any part of his or her earnings forfeits
his or her right to compensation with respect to any period for which the affidavit or report was
required. Compensation forfeited under this section, if already paid, shall be recovered by a
deduction from the compensation payable to the employee or otherwise recovered under section
8129, unless recovery is waived under that section.4
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from OWCP are proper. The recipient must show good faith and exercise a high degree
of care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).5
4

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.433(a).

3

Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.6
ANALYSIS
The fact of overpayment is well established. OWCP found in its October 13, 2011
decision that appellant forfeited her right to compensation from September 16, 2009 to
September 3, 2010. The record establishes that she failed to report all of her earnings during this
period, in particular, the $500.00 she earned on May 6, 2010 for a singing engagement at a
birthday party.
As FECA requires that appellant forfeit her right to compensation for the entire 15-month
period for which the Form EN-1032 was required, the amount of the overpayment is her gross
compensation from September 16, 2009 to September 3, 2010. While the earnings she failed to
report were received on only one day and notwithstanding the fact that she had no further earnings
after that date. Under FECA the statute imposes a penalty and importance is placed upon reporting
all of a claimant’s earnings.
OWCP’s May 11, 2012 preliminary determination provided a fiscal memorandum
explaining how it calculated the amount of the overpayment. Using appellant’s compensation
payment history, OWCP added gross compensation from September 16, 2009 to August 28,
2010 and then calculated how much compensation she was entitled to over the next six days.
This amounted to $33,161.07 in compensation. The Board has reviewed the calculation and
finds it to be correct. The Board will therefore affirm OWCP’s December 18, 2012 decision on
the issues of fact and amount of overpayment.
In its May 11, 2012 preliminary determination, OWCP found appellant at fault in
creating this overpayment because she knowingly failed to report or underreported earnings on
the Form EN-1032 she completed on September 3, 2010, as explained in the October 30, 2011
forfeiture decision. This is the legal standard for forfeiture under section 8106(b) of FECA. It is
not the standard for fault under section 10.433(a) of the regulations. As noted above, the legal
standard for determining whether appellant was at fault in creating an overpayment is whether
she: (1) made an incorrect statement as to a material fact which she knew or should have known
to be incorrect; (2) failed to provide information which she knew or should have known to be
material; or (3) accepted a payment which she knew or should have known to be incorrect.
OWCP did not notify appellant on which of these grounds it found her at fault. It simply
adopted the finding made in its October 30, 2011 forfeiture decision. The fact that appellant
knowingly omitted earnings does not necessarily mean she was at fault in creating an
overpayment of compensation.7 Because OWCP applied the wrong legal standard to find her at
6

Id. at § 10.433(b).

7

K.Z., Docket No. 12-784 (issued August 27, 2012) (finding the claimant not at fault for the overpayment arising
from her forfeiture of compensation).

4

fault in creating the overpayment that arose from her forfeiture of compensation, the Board will
set aside OWCP’s December 18, 2012 decision on the issues of fault and recovery.
CONCLUSION
The Board finds that appellant received a $33,161.07 overpayment of compensation from
September 16, 2009 to September 3, 2010. The Board further finds that this case is not in posture
for decision on the issue of fault because OWCP applied the wrong legal standard.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed on the issues of fact and amount of overpayment
but is set aside on the issues of fault and recovery.
Issued: August 23, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

